Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. LeCuyer on June 13, 2022.
In claim 1, line 3, “layers” has been deleted and - - layer - - has been substituted therefor.
In claim 2, “at least two” has been deleted and - - first and second - - has been substituted therefor. In line 2, “comprises” has been deleted and - - comprise - -has been substituted therefor.
In claim 3, line 4, after “from” the phrase - - the group consisting of - - has been inserted. In the last line “a combination” has been deleted and - - combinations - - has been substituted therefor. 
In claim 5, line 2 “at least two” has been deleted and - - first and second - -has been substituted therefor.
In claim 6, line 2 “at least two” has been deleted and - - first and second - -has been substituted therefor.


The following is an examiner’s statement of reasons for allowance: Roa-Espinosa et al ‘586 (US 9,688,856) discloses fertilizer granules comprising layers of various components, and wherein the seventh layer comprises a superabsorbent. (See col. 3, line 40 to col. 4, line 4.) Kanaan et al (US 2017/0088480) discloses fertilizer granules coated with polymers, and teaches in Paragraphs [0008] and [0059} that multiple layers of the same or different coating materials surround the core. Tan et al (US 2008/0294132) (newly cited) discloses a composition comprising a coating for a cellulosic fiber, wherein the coating includes superabsorbent particles having a particle size of less than 100 microns. (See Paragraph [0034].) It would be obvious from Kanaan et al to provide at least two layers of the superabsorbent polymer in the composition of Roa-Espinosa et al ‘586. One of ordinary skill in the art would be motivated to do so, since Kanaan et al establish the conventionality of coating fertilizer particles with multiple layers of polymers. It would be further obvious to provide a first coating of the superabsorbent polymer in an amount of about 0.1 to about 10% of superabsorbent polymer per85-98 kg of nitrogen fertilizer, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the first coating of superabsorbent polymer. However applicant’s claims require that the second superabsorbent polymer layer be in dry powder or granular form in a quantity of 1 to 150 grams per kg of the superabsorbent polymer, the particles or granules having a particle size of 0.1 ton 150 microns. It would not be obvious from Paragraph [0034] of Tran et al to provide a second superabsorbent layer in the composition of Roa-Espinosa et al ‘586 wherein the second superabsorbent polymer layer is in dry powder or granular form in a quantity of 1 to 150 grams per kg of the superabsorbent polymer and further wherein the particles or granules have a particle size of less than 100 microns, since the composition of Tran et al is directed to a coating for cellulosic fibers, whereas the coating layers of Roa-Espinosa et al ‘586 are for fertilizer particles. Accordingly applicant’s claims are not rejected over any combination of Roa-Espinosa et al ‘586, Kanaan et al and Tran et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736